internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number uil legend q name of grant x dollar_figure amount y dollar_figure amount range z number dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation as defined in sec_509 your letter indicates that you will make grants through q that provide grantees the opportunities to be educated in fields such as economics business philosophy education or the sciences and humanities you will award grants to grantees associated with an individual traveling to and participating in an educational conference sponsored by educational public_charities or other organizations the conferences are those designed to improve or enhance a literary artistic scientific teaching or other skill or talent of any individuals within the meaning of internal_revenue_code sec_4945 g and are those which you believe advance your charitable purposes you will draw upon your network of grantees and the public to identify and attract applicants as conference participants as part of your grant making programs you provide grants to more than one hundred fifty public and private institutions of higher education colleges and universities under sec_509 a and approximately fifty other c public_charities referred to as the educational public_charities conference participants will primarily be drawn from the individuals associated with these organizations including undergraduate students graduate students professors and other individuals individuals will be notified of q through broad e-mail announcements telephone or in person or by other appropriate means that may include web-based and other media announcements furthermore as educational conferences of interest held by the educational public_charities or other organization arise individuals may notify you of such programs and apply to participate in q individual candidates will apply directly to you or to your agents each individual applicant’s name and other supporting information will be provided to a selection committee the grantees will be selected by the committee using an objective and non-discriminatory process the committee will typically include three to four foundation staff members who work with multiple individuals from your grantee network such as professors to select the best candidate based on objective non-discriminatory criteria none of the individuals in the selection committee or those advising the selection committee will be disqualified persons an individual recipient cannot be related to a member of the committee or to any disqualified_person as defined under code sec_4946 to be selected an individual typically will have if applicable a strong grade point average and resume recommendations from professors or other scholars the ability to contribute to scholarly debate a well crafted short essay demonstrated interest in and overall potential for advancing and promoting the particular subject matters of q and other information that reflect the qualifications of the applicant eg honors awards and extracurricular activities under q you expect to award grants pay stipends and reasonable travel and lodging related expenses and otherwise reimburse individuals for attending the conferences these costs generally will be paid directly to the vendors eg to the sponsor of the conferences you may also pay a nominal stipend or award a grant generally dollar_figurey to an individual who gives a presentation at a conference or who conducts research related to a conference you expect there will be conferences a year under q with z participants in each conference the average participant will receive a grant for reasonable travel and lodging related expenses along with in some cases a small stipend dollar_figurey thus the total amount spent on each conference would be approximately dollar_figurex if a payment is made available to an individual grantee production of a report or other similar product is expected you expect to obtain from the individual grantee the right to use the report or product to further advance your charitable mission you expect to gather valuable feedback from the participants to better advance your charitable mission payments made to individuals under q wil not be renewable as each conference will have its own separate selection procedure thus while the same individual could possibly receive more than one grant to attend conferences each grant would be entirely separate from others in accordance with treas reg c at least once a year you will require reports from the individual grantees on the use of the funds and progress made by the grantees toward achieving the purpose for which the grants were made also required is a final report describing the grantee’s accomplishments with respect to the grant and an accounting for the funds received under q you will also investigate the use of grant funds if the report provided by the grantee indicates that the funds are being used for a purpose not in furtherance of the grant and you will take the actions described in sec_53_4945-4 for all jeopardized grants including withholding future grant funds not already paid you will retain all records submitted by applicants these records shall include all information obtained to evaluate the qualifications of potential applicants the identification of applicants including any relations of any applicants to you or to any of your directors officers etc if any the date and amount of each payment evaluation reports if any from q and any additional information that you may secure in the course of the grant administration process you will obtain and maintain in your file the evidence that no recipient is related to you or to any members of the selection committee sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice a redacted copy of this letter
